Citation Nr: 0621200	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  04-40 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for service-connected 
post traumatic stress disorder, currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel



INTRODUCTION

The veteran served on active military duty from May 1966 to 
June 1969, from April 1972 to January 1974, and from January 
1974 to May 1977.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC. 


REMAND

By an August 1995 rating action, the RO granted service 
connection for post traumatic stress disorder (PTSD), and 
assigned a 30 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 9411, effective May 11, 1995.  In January 
2004, the veteran filed a claim for entitlement to an 
increased evaluation for PTSD.  In April 2004, the RO denied 
the claim and continued the 30 percent rating under 
Diagnostic Code 9411.  The veteran filed a June 2004 notice 
of disagreement and a November 2004 substantive appeal.  In 
an October 2005 rating decision, the RO increased the 
evaluation for PTSD to 50 percent, effective January 12, 
2004.  

VA has a duty to assist which includes providing a new 
medical examination when a veteran asserts or provides 
evidence that his service-connected disability is worse than 
when originally rated, and the available evidence is too old 
for an adequate evaluation of his current condition.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Weggenmann v. 
Brown, 5 Vet. App. 281 (1993); see also 38 C.F.R. § 3.327(a) 
(2005).  At the December 2005 Board hearing, the veteran 
asserted that since his last VA examination in February 2004, 
manifestations of his PTSD had increased in severity.  
Accordingly, a new examination is required.

When the VA is put on notice prior to the issuance of a final 
decision of the possible existence of certain records and 
their relevance, the Board must seek to obtain those records 
before proceeding with the appeal.  Murincsak v. Derwinski, 
2 Vet. App. 363, 370 (1992).  The veteran stated at his 
hearing before the Board in December 2005 that he had been 
receiving treatment at the VA Medical Center in Charleston, 
South Carolina once or twice a month.  These records must be 
obtained and associated with the claims file.  He further 
testified that he had been receiving Social Security 
Administration disability benefits since 1995.  These records 
must also be obtained and associated with the claims file.  
Id. 

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice as 
required by Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2.  The RO must contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim.  Based on his 
response, the RO should attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources, to include 
records from the VA Medical Center in 
Charleston, South Carolina from November 
2005, and records from the Social 
Security Administration.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.  

3.  The RO must schedule the veteran for 
a comprehensive VA psychiatric 
examination to determine the current 
severity of the veteran's service-
connected PTSD.  The claims folder and a 
copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner must provide accurate and fully 
descriptive assessments of all 
psychiatric symptoms. The examiner must 
comment upon the presence or absence, and 
the frequency or severity of the 
following symptoms due to PTSD:  
depressed mood; anxiety; suspiciousness; 
panic attacks; chronic sleep impairment; 
mild memory loss (such as forgetting 
names, directions or recent events); 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
difficulty in understanding complex 
commands; impairment of short- and long-
term memory (e.g. retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances 
of motivation or mood; difficulty in 
establishing and maintaining effective 
work and social relationships; suicidal 
ideation; obsessional rituals which 
interfere with routine activities; 
intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic 
or depression affecting the ability to 
function independently, appropriately, or 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships; gross impairment 
in thought processes or communication; 


persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal person hygiene); 
disorientation to time or place; and 
memory loss for names of close relatives, 
own occupation, or own name.  The 
examiner must also enter a complete 
multiaxial evaluation, and assign a 
Global Assessment of Functioning score 
together with an explanation of what the 
score represents in terms of the 
veteran's psychological, social, and 
occupational functioning.  The examiner 
must provide an opinion as to whether the 
veteran's PTSD renders him unable to 
obtain or retain employment.  A complete 
rationale for all opinions must be 
provided.  Any report prepared must be 
typed.

4.  The RO must notify the veteran that 
it is his responsibility to report for 
any VA examination scheduled, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2005).  In the 
event that the veteran does not report 
for any examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.  
Copies of all documentation notifying the 
veteran of his VA examination must be 
placed in the veteran's claim file.

5.  After the above development has been 
completed, the RO must review the 
examination report to ensure it 


is in complete compliance with the 
directives of this remand.  If the report 
is defective in any manner, the RO must 
implement corrective procedures at once.  

6.  After completing the above actions, 
the RO must readjudicate the veteran's 
claim for entitlement to an increased 
evaluation for service-connected PTSD, 
taking into consideration any and all 
evidence that has been added to the 
record since its last adjudicative 
action.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative must be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


